Citation Nr: 0725296	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for emphysema, claimed as a 
result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1946 to August 
1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA).  

The record shows that the RO requested the veteran's service 
medical records on at least two occasions; however, it does 
not appear that a final response was provided.  In this 
regard, there were no service medical records provided, nor 
did a response indicate that those records were unavailable.  
Whenever the VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. §3.159(c)(2) (2006).  
Moreover, there is no indication that the veteran was advised 
that his service medical records were not available, or that 
some of his personnel records were lost in the 1973 fire at 
the National Personnel Records Center.

In addition, the veteran noted on VA Form 21-4142 that 
medical care was received at Altoona VA Medical Center (VAMC) 
from 1998 to present (form received July 2002) regarding 
breathing conditions.  The VA medical records received were 
dated beginning February 2002 and ending May 2004.  Thus, 
Altoona VAMC records dated 1998 to February 2002 were not 
obtained by the RO.  As they may be relevant to the appeal, 
the AOJ should obtain these records.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Additionally, the requirements of the VCAA apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  Thus, 
corrective notice can be provided on remand.

Lastly, the last record of treatment is dated in May 2004.  
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c); see also Bell, 2 Vet. App. 611.  

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran and his representative 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation 
of the information or evidence needed 
to establish a disability rating and 
effective date for the disability on 
appeal, as outlined in Dingess/Hartman.

2.	Advise the veteran that most of his 
personnel records are unavailable and 
presumed destroyed in the 1973 fire at 
the National Personnel Records Center, 
and that he should submit any evidence 
he has from any source, regarding his 
claimed radiation exposure.  

3.	Attempt to secure the veteran's service 
medical records through official 
channels.  The RO/AMC is reminded that 
efforts to obtain government records 
must continue until it is reasonably 
certain that such records do not exist 
or that further efforts to obtain those 
records would be futile.  Should the 
RO/AMC determine that such records are 
unobtainable, the file should be 
annotated as such and the veteran 
notified of such, including 
notification that he can submit 
evidence from any source reflecting a 
lung condition in service.   

4.	Obtain the veteran's VA medical records 
dated 1998 to February 2002, and from 
May 2004 to the present, from the 
Altoona VA medical center.  Should the 
RO/AMC determine that any such records 
are unobtainable, the file should be 
annotated as such and the veteran 
notified of such.   

5.	After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again 
review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________ 
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



